UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2483



THEODROS BEFEKADU,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (No. A70-654-124)


Submitted:   April 17, 2001                   Decided:   May 9, 2001


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner.   Stuart E. Schiffer, Acting Assistant Attorney
General, David V. Bernal, Assistant Director, Brenda E. Ellison,
Senior Litigation Counsel, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodros Befekadu, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals (Board)

denying his application for asylum and withholding of deportation.

Befekadu contends he qualified for relief because of past perse-

cution in the form of a six-month detention by Ethiopia’s transi-

tional government following the overthrow of Mengistu’s brutal

Marxist regime.   While we do not condone Befekadu’s detention, we

find that substantial evidence supports the Board’s conclusion that

it does not qualify as persecution within the meaning of the

Immigration and Nationality Act.      8 U.S.C. § 1105a(a)(4) (1994);*

8 U.S.C.A. § 1101(a)(42)(A) (West 1999); Fatin v. INS, 12 F.3d

1233, 1240, 1243 (3d Cir. 1993); M.A. v. INS, 899 F.2d 304, 307

(4th Cir. 1990) (en banc).

     We accordingly affirm the Board’s order.       We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED


     *
       We note that 8 U.S.C. § 1105a(a)(4) was repealed by the
Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA) effective April 1, 1997. Because this case was in transi-
tion at the time the IIRIRA was passed, 8 U.S.C. § 1105a(a)(4) is
still applicable here under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.


                                  2